—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 13, 1996 (People v Powell, 224 AD2d 1041), affirming a sentence and two ámended sentences of the County Court, Orange County, all imposed August 22, 1994.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, O’Brien and Goldstein, JJ., concur.